Citation Nr: 0830334	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  06-35 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to July 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the benefit sought on appeal.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521 (West 2002); Dilles v. Brown, 5 Vet. App. 88 
(1993).  If a veteran's combined disability is less than 100 
percent, he must be unemployable by reason of disability.  38 
C.F.R. §§ 3.321, 3.340, 3.342, Part 4 (2007); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).

Disability ratings are determined by the application of the 
VA schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a), Part 4 (2007).  The basis of disability ratings is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 
4.10 (2007).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The veteran was afforded a VA examination in December 2004 in 
which the examiner considered the veteran's hypertension and 
depression and concluded that the veteran was not totally and 
permanently disabled as a result of those disabilities.  On a 
separate December 2004 VA examination, a different examiner 
considered the veteran's headaches, but did not make any 
findings as to whether the veteran was unemployable as a 
result of that disability.  

The veteran's VA records dated from December 2004 to August 
2006 show that he has been assessed as having blurred vision, 
shotty cervical adenopath, low thyroid stimulating hormone, 
and insomnia, and has screened positive for post-traumatic 
stress disorder (PTSD).  The record also reflects that the 
veteran is recovering from substance abuse and has 
participated in an ongoing VA recovery program involving 
group therapy and methadone treatment.  Those disorders were 
not addressed in the December 2004 VA general medical 
examination report.  

A permanent and total rating for nonservice-connected pension 
purposes requires consideration of all of the veteran's 
physical and psychiatric disabilities.  Because the December 
2004 examination did not take into account whether the 
veteran's headaches impacted his ability to attain and 
maintain employment, and because the veteran has multiple 
disabilities were not considered at all at the time of his 
previous examination, the Board finds that a remand for an 
additional examination is necessary in order to fairly decide 
the merits of his claim.  Specifically, the RO should obtain 
an opinion assessing the extent to which the combined effects 
of the veteran's disabilities, excluding the effects of the 
veteran's documented substance abuse or any other disability 
considered to be due to willful misconduct, have permanently 
affected his ability to obtain and maintain gainful 
employment.

Additionally, the Board acknowledges that unemployability for 
nonservice-connected pension purposes can be established if 
the veteran has one permanent disability rated as 60 percent 
disabling or one permanent disability rated as 40 percent 
disabling or more, plus sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 4.16, 4.17.  In order for a proper determination of 
unemployability to be made under 38 C.F.R. § 4.16 and 
38 C.F.R. § 4.17, disability ratings must be provided for all 
of the veteran's disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine whether he is 
permanently and totally disabled.  The 
examiner must elicit from the veteran and 
record, for clinical purposes, a full work 
and educational history.  Any indicated 
tests and studies must be accomplished; 
and all clinical findings must be reported 
in detail and correlated to a specific 
diagnosis.  The examiner must provide 
objective findings regarding the current 
level of impairment associated with each 
disability and express an opinion as to 
how each disability impacts, individually 
and in conjunction with his other 
disabilities, upon the veteran's ability 
to pursue substantially gainful employment 
in view of all pathology, without regard 
to age.  Additionally, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
overall level of disability, to exclude 
the effects of substance abuse or any 
other disability considered to be due to 
willful misconduct, have rendered him 
permanently unable to obtain or maintain 
substantially gainful employment.  A 
complete rationale for any opinion 
expressed must be included in the 
examination report.

2.  Then, readjudicate whether the veteran 
is entitled to nonservice-connected 
pension benefits as a result of being 
permanently and totally disabled due to 
disabilities that are not the result of 
willful misconduct.  If the decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


